DETAILED ACTION
This is a response to the Amendment to Application # 15/930,996 filed on January 22, 2021 in which claims 1, 14, and 18 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed January 22, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 14 is the least restrictive claim of the independent claims. The examiner notes that this objection will be held in abeyance upon Applicant’s request. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 14, 15, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lawless et al., US Publication 2014/0372861 (hereinafter Lawless), as cited on the Notice of References Cited dated October 23, 2020 in view of Tech Tip: Using URL Parameters to Pre-Fill Form Fields; March 26, 2013; Quarksoft.com; 2 Pages (hereinafter Quarksoft).

Regarding claim 1, Lawless discloses a computing system comprising “a computer readable storage medium having program instructions embodied therewith; and one or more computer hardware processors configured to execute the program instructions” (Lawless ¶ 12, see also ¶ 55) by disclosing the use of a server and client computing device, which must have these components in order to operate. Additionally, Lawless discloses “cause the computing system to: open a first project, wherein the first project includes a first link for retrieving and displaying first data associated with a first external application or external data source” (Lawless ¶¶ 16, 25-40) by disclosing that the user invokes the plug-in (i.e., opens the first project) and navigates to a merchant website with the current URL (i.e., a first link) that is used for retrieving and displaying user login information (i.e., first data) that is stored on (i.e., associated with) the secure central server (i.e., an external data source). Further, Lawless at least suggests “wherein the first link indicates a first display state of the first data” (Lawless ¶ 33) where the link indicates a blank state of the electronic form. Moreover, Lawless discloses “use a plug-in associated with the first external application or external data source” (Lawless ¶ 12) where the plug-in is associated with the secure central server (i.e., the external data source). Likewise, Lawless discloses “retrieve the first data as indicated by the first link.” (Lawless ¶ 43). Lawless also discloses “determine a format for displaying the first data by parsing the first link” (Lawless ¶ 43) by determining the field type from the triplet. In addition, Lawless discloses “generate user interface data for displaying the first data in the determined format” (Lawless ¶ 44) by generating a web page with filled form fields. In addition, Lawless discloses “receive a manipulation performed on the displayed first data” (Lawless ¶24) by allowing the user to correct filled information. Furthermore, Lawless discloses “determine a second display state of the displayed first data after the manipulation” (Lawless ¶ 50) by disclosing that the user may enter additional information that will be displayed in the form. Finally, Lawless discloses by updating the data records of the first link in the plug-in to reflect the added or modified information.
Lawless does not appear to explicitly disclose “generate user interface data for displaying the first data in the determined format and according to the first display state” or “update the first link in the first project to reflect the second display state of the displayed first data.”
However, Quarksoft discloses a form filing system including the step of “generate user interface data for displaying the first data in the determined format and according to the first display state” (Quarksoft 1) by pre-filling the form (i.e., the user interface data) with the data of a first variable. Additionally, Quarksoft discloses “update the first link in the first project to reflect the second display state of the displayed first data” (Quarksoft 1) by updating the URL to include “?Company=Laserfiche,” which reflects the second display state by filling the form field. 
Lawless and Quarksoft are analogous art because they are from the “same field of endeavor,” namely that of electronic form filling. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lawless and Quarksoft before him or her to modify the form filling plugin of Lawless to include the use of URL parameters of Quarksoft.
The motivation for doing so would have been to increase the ease of use of a user entering information. (Quarksoft 1). 

Regarding claim 14, it merely recites a method for executing the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of Lawless and Quarksoft comprises computer software modules for performing the same functions. Thus, claim 14 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 18, it merely recites a non-transitory medium for embodying the system of claim 1. The non-transitory medium comprises computer software modules for performing the various functions. The combination of Lawless and Quarksoft comprises computer software modules for performing the same functions. Thus, claim 18 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 5, 15, and 19, Lawless discloses the limitations contained in parent claims 1, 14, and 18 for the reasons discussed above. In addition, the combination of Lawless and Quarksoft discloses “wherein the first link comprises a URL.” (Lawless ¶ 33).

Regarding claim 6, Lawless discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Lawless and Quarksoft discloses “wherein the URL corresponds to an image, and wherein the program instructions cause the computing system to display the image specified by the URL” (Lawless ¶ 44) where the rendered web page is an image.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-8 and 10-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Davis, US Patent 7,249,328 (hereinafter Davis) in view of Dominowska et al., US Publication 2007/0124693 (hereinafter Dominowska).

Regarding claim 1, Davis discloses a computing system comprising “a computer readable storage medium having program instructions embodied therewith; and one or more computer hardware processors configured to execute the program instructions.” (Davis col. 14, ll. 1-8). Additionally, Davis discloses “cause the computing system to: open a first project, wherein the first project includes a first link for retrieving and displaying first data associated with a first external application or external data source” (Davis col. 30, ll. 10-41) by opening an RDML document (i.e., a first project) that includes an RDML hyperlink for retrieving the data associated with the document over the internet (i.e., associated with an external data source). Further, Davis discloses “wherein the first link indicates a first display state of the first data” (Davis col. 18, ll. 36-44) where the URL is associated with line item attributes (i.e., a format) by the formatter 216. Moreover, Davis discloses “use a plug-in associated with the first external application or external data source.” (Davis col. 17, ll. 18-34). Likewise, Davis discloses “retrieve the first data as indicated by the first link.” (Davis col. 30, ll. 10-41). Davis also by indicating that the viewer transforms the data into the desired display format. Finally, Davis discloses “generate user interface data for displaying the first data in the determined format and according to the first display state; receive a manipulation performed on the displayed first data; determine a second display state of the displayed first data after the manipulation” (Davis col. 26, ll. 34-67) by displaying the document according the line item transformations (i.e., according to the first display state and receiving transformation “from the user” on the data, which is then applied to the document. 
Davis does not appear to explicitly disclose “update the first link in the first project to reflect the second display state of the displayed first data.”
However, Dominowska discloses a web application system that receives updates to the application and “update[s] the first link in the first project to reflect the manipulations performed on the displayed first data” (Dominowska ¶ 48) by appending a symbol to the link to indicate the data has been updated, which updates the link to reflect the change in display state (i.e., the second display state).
Davis and Dominowska are analogous art because they are from the “same field of endeavor,” namely that of web application systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Davis and Dominowska before him or her to modify the web application of Davis to include the updated link of Dominowska.
The motivation for doing so would have been to allow the user to quickly determine if the content has been updated without having to load the content. 

Regarding claim 14, it merely recites a method for executing the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of Davis and Dominowska comprises computer software modules for performing the same functions. Thus, claim 14 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 18, it merely recites a non-transitory medium for embodying the system of claim 1. The non-transitory medium comprises computer software modules for performing the various functions. The combination of Davis and Dominowska comprises computer software modules for performing the same functions. Thus, claim 18 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 2, the combination of Davis and Dominowska discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Davis and Dominowska discloses “wherein the first external application is configured for creating one or more graphs from a plurality of stored data points.” (Davis col. 12, l. 67-col. 13, l. 3).

Regarding claim 3, the combination of Davis and Dominowska discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Davis and Dominowska discloses “wherein the first link specifies one or more graphs created using stored data points.” (Davis col. 2, ll. 4-26).

Regarding claim 4, the combination of Davis and Dominowska discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Davis and 

Regarding claims 5, 15, and 19, the combination of Davis and Dominowska discloses the limitations contained in parent claims 1, 14, and 18 for the reasons discussed above. In addition, the combination of Davis and Dominowska discloses “wherein the first link comprises a URL.” (Davis col. 30, ll. 10-41).

Regarding claim 6, the combination of Davis and Dominowska discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Davis and Dominowska discloses “wherein the URL corresponds to an image” (Davis col. 18, ll. 45-54) where the URL an RDML document that contains references to images within the image database 226.  Further, the combination of Davis and Dominowska discloses “wherein the program instructions cause the computing system to display the image specified by the URL.” (Davis col. 18. L. 55-col. 19, l. 2, see also Fig. 14A).

Regarding claims 7 and 16, the combination of Davis and Dominowska discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, the combination of Davis and Dominowska discloses “wherein the first link encodes data indicating at least: the first external application or external data source” (Davis col. 30, ll. 10—41) by disclosing that the link ends with “.rdm” that specifies the external RDML application. Further, the combination of Davis and Dominowska discloses “wherein the first link encodes data indicating at least: … the first data to be retrieved” (Davis col. 23, ll. 38-54) by disclosing the link contains a “href” attribute, which defines the location of the data to be retrieved. Finally, the combination of Davis and Dominowska discloses by disclosing that the link contains a “title” attributes that may define that the data is highlighted and underlined (i.e., formatting).

Regarding claims 8, 17, and 20, the combination of Davis and Dominowska discloses the limitations contained in parent claims 1, 14, and 20 for the reasons discussed above. In addition, the combination of Davis and Dominowska discloses “wherein the manipulation comprises changing a field of view of the displayed first data” (Davis col. 32, ll. 44-57) by indicating that the cart view may include “period widening/shortening[] or a period shift,” which are both forms of changing a field of view.

Regarding claim 10, the combination of Davis and Dominowska discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Davis and Dominowska discloses “wherein the manipulation comprises adding an annotation to an element of the displayed first data” (Davis col. 32, ll. 44-57) by indicating that the numbers may be tagged (i.e., annotated) with labels such as sum, median, and average.

Regarding claim 11, the combination of Davis and Dominowska discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Davis and Dominowska discloses “wherein the manipulation comprises deleting a data series from a graph of the displayed first data” (Davis col. 38, ll. 1-9) by giving an example of the user deleting an item.

Regarding claim 13, the combination of Davis and Dominowska discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Davis and Dominowska discloses “wherein the manipulation comprises panning across an axis of a graph of the by indicating that the cart view may include “period shift,” which is a form of panning.

Regarding claim 12, the combination of Davis and Dominowska discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Davis and Dominowska discloses “wherein the manipulation comprises combining graphs of the displayed first data” (Davis col. 3, ll. 56-67) by indicating that the purpose of the invention is to allow a user to combine multiple documents, which has been shown to include graphs.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Davis in view of Dominowska, as applied to claim 1 above, in further view of Barg et al., US Patent 6,707,454 (hereinafter Barg).

Regarding claim 9, the combination of Davis and Dominowska discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Davis and Dominowska does not appear to explicitly disclose “wherein the manipulation comprises changing a zoom level of the displayed first data.”
However, Barg discloses a system for displaying graphs and charts, wherein the user may manipulate the charts and graphs and “wherein the manipulation comprises changing a zoom level of the displayed first data.” (Barg col. 8, ll. 15-34).
Davis, Dominowska, and Barg are analogous art because they are from the “same field of endeavor,” namely that of web applications.

The motivation for doing so would have been to allow users to view the graphs with increased levels of granularity, thereby noticing details that may not have been obvious at higher levels of magnification.	

Response to Arguments
Applicant’s arguments, see Remarks 7, filed January 22, 2021, with respect to the rejections of claims 1, 5, 6, 14, 15, 18, and 19 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Lawless and Quarksoft.

Applicant's arguments filed January 22, 2021 with respect to the rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. It was the examiner’s understanding that only the Lawless reference was discussed during the interview. Further, the examiner is of the opinion that the combination of Davis and Dominowska teaches the newly amended limitations for the reasons discussed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Phillips et al., US Publication 2009/0100322, System and method for using a plugin to render charts and graphs.

Peterson, US Patent 7,265,755, System and method for rendering charts and graphs. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW R DYER/Primary Examiner, Art Unit 2176